Citation Nr: 1020983	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  05-32 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 60 percent prior to 
August 1, 2006, a compensable rating from August 1, 2006 
through September 26, 2006, and a rating in excess of 10 
percent from September 27, 2006, for bilateral hearing loss 
disability, to include whether the reduction in the 
evaluation from 60 percent to noncompensable, effective 
August 1, 2006, was proper. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1948 to April 1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Waco, Texas Department 
of Veterans Affairs (VA) Regional Office (RO).  In July 2008, 
a videoconference hearing was held before the undersigned 
Acting Veterans Law Judge; a transcript of this hearing is of 
record.

In October 2005, the Veteran perfected appeals as to claims 
for an increased rating for tinnitus, service connection for 
post-traumatic stress disorder and service connection for 
frostbite of the bilateral feet.  However, the Veteran 
withdrew these appeals from appellate status in written 
statements submitted in January 2006 and August 2006.  38 
C.F.R. § 20.204.

In February 2009, the Board remanded the matter on appeal for 
additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.




REMAND

This matter previously came before the Board and was remanded 
for additional development in February 2009.  At that time, 
it was noted that the Veteran testified in July 2008 that his 
service-connected bilateral hearing loss disability has 
interfered with his employment.  The Board directed that, 
after advising the Veteran of the provisions of 38 C.F.R. § 
3.321(b)(1) and the requirements for establishing entitlement 
to an extraschedular evaluation for bilateral hearing loss 
disability, the RO should consider whether the Veteran's case 
should be forwarded to the Director of the Compensation and 
Pension Service for extraschedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The record reflects that the AMC subsequently undertook 
additional development in this case by providing the Veteran 
with a VA examination.  The AMC then readjudicated the issue 
on appeal.  There is no indication, however, that the AMC 
advised the Veteran of the provisions of 38 C.F.R. § 
3.321(b)(1) and the requirements for establishing entitlement 
to an extraschedular evaluation for bilateral hearing loss 
disability, or considered whether the Veteran's case should 
be forwarded to the Director of the Compensation and Pension 
Service for extraschedular consideration as instructed in the 
Board's Remand.  The Veteran's representative noted this in a 
March 2010 Informal Hearing Presentation and requested that 
the claim be remanded for compliance with the Board's 
February 2009 remand instructions.  

The Court has held that the Board is obligated by law to 
ensure that the RO complies with its directives; and where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Consequently, this claim must once again be remanded.

Moreover, as noted by the Veteran's representative in the 
March 2010 Informal Hearing Presentation, in Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007), the United States 
Court of Appeals for Veterans Claims (Court) held that, in 
conducting VA audiometric examinations for compensation 
purposes, audiologists must describe the effects of the 
veteran's service-connected hearing loss on his occupational 
functioning and daily activities.  According to the Court, 
this description by the examining audiologist of the effect 
of the Veteran's hearing loss on his occupational functioning 
and daily activities is representative of the Secretary's 
policy on conducting VA audiometric examinations.  The Court 
further found that the policy of describing the results of 
all tests conducted made sense in light of the extraschedular 
rating provisions found in the Rating Schedule.  In the 
opinion of the Court, unlike the Rating Schedule for hearing 
loss, the extraschedular provisions of the schedule did not 
rely exclusively on objective test results to determine 
whether referral for an extraschedular rating was warranted.  
Under the circumstances, the Court was of the opinion that 
"in addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report."  See 
Martinak, supra.

In the case at hand, a review of the file discloses that, at 
the time of the most recent VA audiometric examination in 
December 2009, the examiner provided what might best be 
described as only a "bare bones" description of the effect of 
the Veteran's hearing loss on his occupational functioning, 
but not on his daily activities.  While it is true that, at 
the time of the audiometric examination in question, pure 
tone and speech recognition scores were obtained which showed 
the presence of a bilateral sensorineural hearing loss, very 
little information was offered regarding the effect of the 
Veteran's hearing loss on his performance in various 
listening situations.  Under the circumstances, the Board is 
of the opinion that further development of the evidence would 
be appropriate prior to a final adjudication of the Veteran's 
current claim for increase.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should inform the Veteran 
of the provisions of 38 C.F.R. § 
3.321(b)(1) and the requirements for 
establishing entitlement to an 
extraschedular evaluation for bilateral 
hearing loss disability.  Specifically, 
the Veteran should be advised that he can 
submit or identify evidence in 
conjunction for his claim for increased 
rating for bilateral hearing loss 
disability which tends to show marked 
interference with employment and/or 
frequent hospitalization due to this 
disability.  He should further be advised 
that such evidence can include 
documentation demonstrating the amount of 
time he has lost from work specifically 
as a result of the bilateral hearing loss 
disability.

2.  The RO/AMC should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the Veteran, it should so 
inform the Veteran and his representative 
and request them to submit the 
outstanding evidence.

3.  Thereafter, the Veteran should be 
afforded a VA audiological evaluation 
(with audiometric studies) to determine 
the current severity of his bilateral 
hearing loss disability.  The Veteran is 
to be advised that failure to report for 
a scheduled VA examination without good 
cause may have an adverse effect on his 
claim.

Following completion of the audiometric 
examination, the examiner specifically 
comment regarding the effect of the 
Veteran's service-connected hearing loss 
disability on his occupational 
functioning and daily activities.  The 
rationale for all opinions expressed 
should also be provided.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.

4.  The RO/AMC should then review the 
expanded record and re-adjudicate the 
issue of increased (staged) ratings for 
bilateral hearing loss disability, to 
include the matter of whether referral of 
the claim for extraschedular 
consideration under 38 C.F.R. 
§ 3.321(b)(1) is warranted.  Should 
submission under § 3.321(b) be deemed 
unwarranted, the reasons for this 
decision should be set forth in detail.

5.  If the benefit sought on appeal is 
not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


